number internal_revenue_service release date te_ge technical_advice_memorandum area director area tege appeals los angeles ca jan uil taxpayer's name taxpayer's address taxpayer's id no year s involved conference held legend taxpayer issue whether the commissioner te_ge should exercise discretion to grant the taxpayer relief under sec_7805 of the internal_revenue_code to limit the retroactive effect of revocation of its exempt status under sec_501 facts application_for exemption taxpayer then operating under a different name incorporated as a non-profit in to provide credit_counseling_services to the public the following year taxpayer applied for exempt status describing its activities on the form_1023 as credit rebuilding removal of negative inaccurate information on credit reports debt consolidation negotiating with creditors to reduce payments interest charges re-age accounts counseling clients as to budgeting their income and paying their bills in a timely manner and distributing a monthly newsletter taxpayer used a proprietary software program developed by its president and licensed from a for- profit entity owned by him it also executed a marketing agreement’ with this for-profit entity to supply a number of services in addition to marketing and promotion to hire and train sales agents conduct all advertising provide credit rebuilding services computer programming and purchasing design all brochures manuals phone scripts question and answers and videos the agreement was exclusive it provided for a payment of dollar_figure for each video tape sold per month for each active customer and dollar_figure the service issued a proposed denial that taxpayer was neither organized nor operated exclusively for exempt purposes because e e e the purpose expressed in its articles was too broad and did not describe an exempt_purpose it was operated as a trade_or_business ordinarily carried on for profit to the general_public without regard to financial status and t failed to demonstrate that no part of its net_earnings would inure to the benefit of private individuals due to the close connection with a for-profit owned by the president in response taxpayer informed the service of certain changes stating with respect to the marketing agreement the relationship described in the initial form_1023 under which a for profit corporation owned by the president does marketing for taxpayer would not be utilized instead taxpayer would be responsible for its own marketing taxpayer submitted revised articles of incorporation restating its purposes as follows e e e to help reduce personal bankruptcy by informing the general_public on personal money management and consumer credit counseling to aid low income or unemployed individuals and families with fiscal problems to assist low income or unemployed individuals with debt consolidation and participate in corporate fair share programs based upon these representations the service issued a favorable determination_letter the approval letter included a paragraph describing the changes and additional representations you have amended the purpose clause added a dissolution clause and made other changes in your articles of incorporation you represent that your services will be provided to those who are considered in need of charity such as low income individuals you also represent that you will be responsible for the marketing of your services based on the additional information supplied to us and assuming your operations will be as stated in your application we have determined you are exempt examination the facts developed during the examination of fy20' recognized as exempt taxpayer contracted with the same related for-profit entity for the same services described above plus additional services constituting nearly all of its operations the examination also concluded that taxpayer primarily marketed and enrolled individuals in debt management plans dmps’ it did not primarily counsel individuals or families about personal finance budgeting or credit the telephone calls only screened potential customers for the ability to make payments that met creditors’ requirements for a dmp taxpayer did not report these changes in operations to the service showed that six years after it was taxpayer appealed the proposed revocation appeals sustained the revocation following the appeals process the national_office received this request for relief from retroactive revocation as a mandatory tam law sec_7805 of the code provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_1_501_a_-1 of the income_tax regulations regulations states that an organization that has been determined by the commissioner to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization’s character purposes or methods of operation and subject_to the commissioner’s inherent power_to_revoke rulings because of a change in the law or regulations or for other good cause sec_301 b -1 of the procedure and administration regulations provides that the commissioner may prescribe the extent to which any ruling issued by his authorization shall be applied without retroactive effect revproc_2011_5 r b in section dollar_figure states that all requests for relief under sec_7805 of the code must be made through a request for technical_advice tam section dollar_figure states further that when during the course of an examination by eo examinations or consideration by the appeals area director a taxpayer is informed of a proposed revocation a request to limit the retroactive application of the revocation must itself be made in the form of a request for a tam and should discuss the items listed in section dollar_figure as they relate to the taxpayer’s situation section dollar_figure of revproc_2011_5 provides in part that generally a tam that revokes a determination_letter is not applied retroactively if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in the applicable law and the taxpayer directly involved in the determination_letter acted in good_faith in relying on the determination_letter and the retroactive revocation would be to the taxpayer's detriment revproc_2011_9 r b sets forth procedures for issuing determination letters from eo determinations and rulings on applications for recognition of exempt status by eo technical on the exempt status of organizations under sec_501 these procedures also apply to revocation or modification of determination letters or rulings set forth in revproc_2011_4 which further refers to revproc_2011_5 sections and section dollar_figure of revproc_2011_9 states in part that the revocation or modification of a determination_letter or ruling recognizing exemption may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented in certain cases an organization may seek relief from retroactive revocation or modification of a determination or ruling under sec_7805 of the code using the procedures sec_12 of revproc_2011_9 states that where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change in 353_us_180 the supreme court held that the commissioner has broad discretion to revoke a ruling retroactively it further held that a retroactive ruling may not be disturbed unless the commissioner abused the discretion vested in him u s pincite in 324_f2d_633 the court found far from convincing the foundation's efforts to demonstrate that its information reports were adequate and sufficient to apprise the commissioner of its entry into the business activities which led to denial of its tax exempt status f 2d pincite shortly after receiving its tax-exempt ruling the foundation contracted with a for-profit company but failed to disclose this fact to the commissioner on its forms the court upheld the service’s retroactive revocation in variety club tent no charities inc v commissioner t c memo the court held that petitioner operated in a manner materially different from that originally represented the organization represented in its exemption application and articles of incorporation that no part of its net_income would inure to the benefit of any private_shareholder_or_individual but the court found instances of inurement over several years and upheld the service’s retroactive revocation for such years analysis during the year under exam taxpayer’s operations were materially different from the description it provided in its exemption application see variety club tent no charities t c memo revproc_2011_9 sec_12 taxpayer primarily marketed and enrolled individuals in dmps screening potential clients based on the creditors’ requirements it did not ascertain or provide education and services tailored to the financial needs and circumstances of the general_public after receiving its determination_letter it once again contracted with the for-profit company wholly- owned by its president to conduct most of its operations contrary to what it represented in the application process finally taxpayer did not fully apprise the service of these material changes see stevens bros foundation f 2d pincite failure to adequately and sufficiently inform the service of material changes in operations therefore revocation may be retroactive to the year under examination when the service determined taxpayer had made material changes in operations see automobile club of michigan u s pincite commissioner has broad discretion to revoke a ruling retroactively revproc_2011_9 sec_12 revocation ordinarily applies as of the date of material changes in operations first day of tax_year the commissioner tege has declined to exercise discretion tc limit the retroactive effect of revocation of taxpayer’s exempt status under sec_501 revocation is effective as of the conclusion its
